EXHIBIT 10.1

 

SAREPTA THERAPEUTICS, INC.

215 First Street, Suite 415

Cambridge, MA 02142

 

February 26, 2019

 

Myonexus Therapeutics, Inc.

8000 Walton Parkway

Suite 255

New Albany, OH 43054

Attention: Chief Executive Officer

 

Re: Warrant to Purchase Common Stock of Myonexus Therapeutics, Inc.

 

Ladies and Gentlemen:

Please reference that certain Warrant to Purchase Common Stock of Myonexus
Therapeutics, Inc., dated May 3, 2018, between Sarepta Therapeutics, Inc., a
Delaware corporation (“Sarepta”) and Myonexus Therapeutics, Inc., a Delaware
corporation (“Myonexus”) (referred to herein as the “Warrant Agreement”).
Sarepta and Myonexus each may be referred to herein individually as a “Party” or
collectively as the “Parties.” Terms capitalized but not defined in this letter
agreement (“Letter Agreement”) have the meanings ascribed to them in the Warrant
Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties acknowledge and agree as set forth below:

 

1.

Warrant Agreement Terms. In accordance with Section 9.6(b) of the Warrant
Agreement, the Parties agree that if Sarepta delivers an Exercise Notice
pursuant to Section 2.3(a) of the Warrant Agreement prior to 5:00 pm EST on
February 26, 2019, the Warrant Agreement shall be amended, and hereby is,
automatically, without any further action required by the Parties, such that:

 

a.

The definition of “Warrant Exercise Payment” in Section 1.1 of the Warrant
Agreement is deleted and replaced in its entirety with the following:

“Warrant Exercise Payment” means an amount equal to $165,000,000, plus (i) the
Estimated Closing Date Cash and Liabilities Amount, less (ii) (A) any Deal Fees
not reflected as a liability in the Estimated Closing Date Cash and Liabilities
Amount, (B) any Change of Control Payments not reflected as a liability in the
Estimated Closing Date Cash and Liabilities Amount, (C) the Stockholder
Representative Reserve and (D) the employer portion of any payroll or employment
Taxes not reflected as a liability in the Estimated Closing Date Cash and
Liabilities Amount, and which are associated with the exercise, cashout or
vesting of any Company Stock Options, Restricted Stock or Company Warrants prior
to or in connection with the execution and delivery of this Warrant, the
purchase of Shares purchasable hereunder, payments under the Redemption
Provisions, or consummation of any other transactions contemplated hereby in
each case without duplication.

 

 

b.

The definition of “Closing Date Cash and Liabilities Amount” in Section 1.1 of
the Warrant Agreement is deleted and replaced in its entirety with the
following:

“Closing Date Cash and Liabilities Amount” means (i) the Cash on Hand of the
Company as of 11:59 p.m. Eastern Standard Time on the earlier to occur of the
Warrant Exercise Closing Date or March 15, 2019 (such date, the “Cash
Calculation Date”) (so long as such amount is a positive number) plus (ii)
$6,000,000 less (iii)

 



--------------------------------------------------------------------------------

 

any liabilities of the Company as of 11:59 p.m. Eastern Standard Time on the
Cash Calculation Date, less (iv) any Pre-Closing Tax Liabilities (including an
estimate of Pre-Closing Tax Liabilities for the portion of any Straddle Period
ending on the date of the Warrant Exercise Closing) included on the Closing
Balance Sheet of the Company (but only to the extent not included in the
liabilities of the Company referred to in clause (iii)) as of the end of the day
on the Warrant Exercise Closing Date, less (v) the aggregate amount of the
distributions, if any, made by the Company to the Company Equityholders in
accordance with this Agreement during the period after the Cash Calculation Date
through 11:59 p.m. Eastern Standard Time on the day immediately prior to the
date of the Warrant Exercise Closing (determined, in each case, in accordance
with GAAP, consistently applied in accordance with past practices).

 

c.

The definition of “Development Milestone Payment 3” in Section 1.1 of the
Warrant Agreement is deleted and replaced in its entirety with the following:

“Development Milestone Payment 3” means an amount in cash equal to $0.00.

 

d.

The definition of “Development Milestone Payment 5” in Section 1.1 of the
Warrant Agreement is deleted and replaced in its entirety with the following:

“Development Milestone Payment 5” means an amount in cash equal to $0.00.

 

e.

Section 5.24 of the Warrant Agreement is deleted and replaced in its entirety
with the following:

Section 5.24. R&W Insurance Policy. If requested by the Warrant Holder, the
Company shall use Commercially Reasonable Efforts to assist the Warrant Holder
in obtaining and binding representation and warranty insurance, solely for the
benefit of the Warrant Holder, relating to Losses arising from breaches of the
Company’s representations and warranties contained in this Warrant and on terms
reasonably acceptable to the Warrant Holder (the “R&W Insurance Policy”). The
Warrant Holder shall be responsible for the entire R&W Insurance Policy Cost.

 

2.

General Terms

 

a.

Development Milestone Event 2.  Sarepta acknowledges receipt from Myonexus of a
Development Milestone Event Notice with respect to Development Milestone 2 and
agrees that all conditions to payment of the Development Milestone Payment 2 set
forth in the Warrant have been satisfied as of the date of this Letter
Agreement.

 

b.

Effect of Letter Agreement. Except as expressly contemplated herein, all other
provisions of the Warrant Agreement will remain in full force and effect.  In
the event of any conflict between this Letter Agreement and the Warrant
Agreement with respect to the matters contemplated by this Letter Agreement,
this Letter Agreement will control.  If Sarepta fails to deliver an Exercise
Notice prior to 5:00 pm EST on February 26, 2019, this Letter Agreement shall
become null and void, ab initio.  

 

c.

Authorization and Enforceability.  Each of Myonexus and Sarepta represent and
warrant to the other that (i) it has all requisite power and authority to
execute, deliver and perform this Letter Agreement and the Warrant Agreement, as
amended, and to consummate the transactions contemplated hereby and thereby,
(ii) this Letter Agreement has been duly authorized, executed and delivered by
such party and (iii) this Letter Agreement and the Warrant Agreement, as
amended, constitute valid and binding obligations of such party fully
enforceable against it in accordance with their terms.

2



--------------------------------------------------------------------------------

 

 

d.

Incorporation by Reference. The following provisions of the Warrant Agreement
shall be incorporated by reference mutatis mutandis into this Letter Agreement:
9.4(d), 9.4(e), 9.4(f), 9.5, 9.6, 9.10 and 9.11.

 

e.

Headings. The headings contained in this Letter Agreement are for convenience
only and will not in any way affect the construction of or be taken into
consideration in interpreting this Letter Agreement.

 

f.

Miscellaneous. This Letter Agreement may be executed in multiple counterparts,
each of which will be deemed an original and all of which will constitute but
one and the same instrument, notwithstanding variations in format or file
designation which may result from electronic transmission, store and printing of
copies of this Letter Agreement from separate computers or printers.  Facsimile
signatures and signatures transmitted via electronic mail in PDF format will be
treated as original signatures. No agreement hereafter made will be effected to
change, modify, or discharge this Letter Agreement, in whole or in part, unless
such agreement is in writing and signed by or on behalf of the Party against
whom the enforcement of the change, modification, or discharge is sought.  This
Letter Agreement will be binding on the Parties and their respective personal
and legal representatives, successors, and permitted assigns.  Each person whose
signature appears below represents and warrants that he or she has the authority
to bind the entity on whose behalf he or she has executed this Letter Agreement.

 

[Signatures on the Following Page]

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the duly authorized representatives hereby execute this
Letter Agreement as of the date first written above.

Best regards,

 

Sarepta Therapeutics, Inc.

 

 

By:

/s/ Douglas S. Ingram

Name:

Douglas S. Ingram

Title:

President and CEO

 

Agreed and accepted:

 

Myonexus Therapeutics, Inc.

 

 

By:

/s/ Michael Triplett

Name:

Michael Triplett

Title:

President and CEO

 

[Signature Page to Letter Agreement Regarding Warrant Agreement]

 

